Citation Nr: 1032225	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-10 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent from 
September 11, 2003, to January 8, 2008, and in excess of 50 
percent from March 1, 2008, for posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the case was thereafter transferred to the RO 
in St. Petersburg, Florida.

In February 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

The Veteran's March 2005 Notice of Disagreement initiated an 
appeal with regard to the RO's denial of entitlement to service 
connection for hearing loss.  A February 2006 rating decision 
granted entitlement to service connection for bilateral hearing 
loss.  This constituted a complete grant of the benefit sought 
and further consideration of the matter at this juncture is 
therefore unwarranted.

The Board remanded the case in October 2008 for further 
development and adjudicative action.  The case has been returned 
to the Board for further appellate action. 


FINDINGS OF FACT

1.  During the period prior to January 9, 2008, the occupational 
and social impairment from the Veteran's PTSD most nearly 
approximated deficiencies in most areas.

2.  During the period beginning March 1, 2008, the occupational 
and social impairment from the Veteran's PTSD has more nearly 
approximated total than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not higher, 
for PTSD have been met from September 11, 2003, to January 8, 
2008, and the criteria for a 100 percent rating for PTSD have 
been met for the period beginning March 1, 2008.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-
330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA by letters mailed in October 2003 and 
March 2006.  

Although adequate notice was not provided until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the receipt of all pertinent 
evidence, the originating agency readjudicated the claims in 
January 2010.  There is no indication or reason to believe that 
the ultimate decision of the originating agency on the merits of 
either claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).

The record also reflects that service treatment records and post-
service treatment records, lay statements, and the Veteran's 
statements have been associated with the claims folders and that 
the Veteran has been afforded appropriate VA examinations.  
Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the claim.  
The Board also is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability are sufficient.  Above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  A 10 percent rating is warranted for PTSD where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 
 
A 30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversion normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 
 
A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships. 
 
A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affected the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships. 
 
A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411. 

Although the Rating Formula lists specific symptoms that are 
indicative of the various levels of impairment, Court has held 
that the symptoms listed in the Rating Formula are only examples, 
and that evidence of those specific symptoms is not required to 
show entitlement to a higher rating.  In rating a mental 
disability VA is required to consider all symptoms that affect 
his social and occupational functioning, and not limit 
consideration to those symptoms listed in the Rating Formula.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based o a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild symptomatology 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 
(2009).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected disabilities.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability.
               
Turning to the evidence of record, the Veteran's VA treatment 
records dated in November 2003 indicate that he had no suicidal 
or homicidal ideation, plan or intent.  The Veteran underwent a 
PTSD assessment during November 2003.  The examiner indicated 
that the Veteran had nightmares; intrusive thoughts; avoidance; 
detachment from others; numbing and a restricted range of affect; 
difficulty with sleep; exaggerated startle response; survivor's 
guilt and diminished interests.  The Veteran stated that he got 
along very well with his three sons.  The Veteran was alert and 
oriented times three; with a clean appearance; eye contact was 
varied but worst when speaking of trauma; the Veteran was 
cooperative; speech rate, rhythm and volume were within normal 
limits; mood was anxious; affect was congruent; there was no 
evidence of delusions or suicidal or homicidal ideation; there 
was no evidence of hallucinations; judgment and insight were 
limited; psychomotor agitation was noted when discussing trauma.  
The examiner indicated that the Veteran's GAF score was 55.

Vet Center Records indicate that the Veteran was initially 
evaluated there during May 2005 and continued in treatment until 
October 2005.  The records indicate that the Veteran believed his 
symptoms had worsened and he had more anxiety.  The Veteran 
reported that he had nightmares, daily intrusive thoughts, sleep 
disturbance, hypervigilance, paranoia, social isolation, 
irritability, anger/rage, and depression.  Additionally, the 
treatment notes indicate that the Veteran went to the Chicago 
area to see his grandchildren with his significant other and took 
a trip on his motorcycle to Georgia.  

VA treatment records dating from July 2006 to February 2007 
indicate that the Veteran's PTSD was characterized by nightmares; 
irritability; rage; hypervigilance; diminished concentration; 
sensitivity to reminders of trauma; avoidance; isolation; and 
fairly consistent episodes of behavioral dyscontrol.  More 
specifically, a July 2006 treatment note indicates that the 
Veteran got into physical fights every three to four months and 
had some suicidal ideation in the past.  The Veteran additionally 
indicated that he worked out at the gym three times per week.  
Examination notes indicate that the Veteran was alert; well-
groomed; very casually dressed and appropriate for the situation; 
oriented times three; cognition was grossly intact; speech was 
normal in rate, rhythm and tenor; interaction was generally 
cooperative but a little guarded; mood was essentially euthymic; 
affect was constricted; perceptions were normal; thought 
processes were logical, organized, and coherent; thought content 
was normal; the Veteran acknowledged his problems; but his coping 
skills were mostly ineffective.  The Veteran's GAF score was 45 
during July 2006 and 51 during October 2006.

The Veteran was afforded a VA examination during May 2007.  The 
Veteran indicated that his primary difficulties were dealing with 
other people with increased isolation and irritability.  
Additionally, he had nightmares four or five times a week and had 
memories of Vietnam daily which made it difficult to concentrate.  
The Veteran believed that his condition had worsened in the 
previous year.  The Veteran indicated that he had contact with 
his three sons; lived alone; rode his motorcycle and went 
fishing; went to the bar at the VFW Club; and had not felt 
suicidal in a long time.  The examiner commented that the Veteran 
remained socially isolated with the exception of his biker club 
and drinking friends.  The examiner specified that the Veteran 
was quite circumstantial; with an appropriate affect; was very 
tense with barely controlled irritability; thought processes were 
relevant and goal-directed; memory was adequate; and the Veteran 
named the last four presidents and did serial sevens subtracting 
from 100.  The examiner indicated that the Veteran's report of an 
increase in PTSD symptoms appeared to be confirmed by reports of 
his current psychiatric treatment which caused impairment in his 
quality of life due to his mistrust and excessive irritability.  
The examiner indicated in an addendum that he had reviewed the 
claims file; however, that review did not alter the opinions 
indicated in the VA examination report.

VA treatment records from August 2007 to December 2007 indicate 
that the Veteran complained of PTSD symptoms to include 
nightmares, irritability, rage, hypervigilance, poor 
concentration, sensitivity to reminders of trauma, avoidance and 
social isolation, poor concentration and some passing suicidal 
ideation but not at that time.  The Veteran was described as 
alert, well groomed and cooperative; alert and oriented times 
three; speech was of increased rate and rhythm but not pressured; 
mood and affect were anxious; thought processes were coherent, 
organized and goal directed; thought content was normal; insight 
and judgment were fair; loss of concentration and sleep problems 
were reported.  The Veteran denied auditory or visual 
hallucinations and denied suicidal or homicidal ideation.  During 
August 2007, the Veteran's GAF score was 50; during September 
2007, the GAF score was 60; during October 2007 and December 
2007, the GAF score was 62.

The Board notes that the Veteran was an in-patient at a VA 
Medical Center, taking part in the PTSD program, from January 9, 
2008, until February 22, 2008.  He was admitted due to an 
increase in his PTSD symptoms.  His problems included isolation, 
avoidance, re-experiencing phenomena, sleep disturbance and 
hyperarousal.  The GAF score was 50.  Based on the period of 
hospitalization, the Veteran's PTSD was assigned a temporary 
total disability from January 9, 2008, through February 2008.  

The Veteran presented testimony at a Travel Board hearing before 
the undersigned Veterans Law Judge in February 2008.  The Veteran 
indicated that he avoided crowds and socialization; he preferred 
to stay at home; he had nightmares and flashbacks; and problems 
with impulse control.

The Veteran has submitted various statements during November 2008 
from friends and family indicating that his condition had 
worsened; his hygiene had become poor; he had problems with 
social interaction; problems with his sleep; hypervigilance; a 
hyperstartle response; nightmares; and he was uncomfortable 
around crowds.

A March 2009 VA treatment note indicates that the Veteran 
continued to experience PTSD symptoms such as nightmares, night 
sweats, isolation, hypervigilance, and having a short fuse.  The 
Veteran indicated that he did not want to take medication or 
participate in any mental health counseling.  The Veteran 
additionally indicated that he would be very busy the next month 
as he was planning his sister's birthday party.  The Veteran 
reported that he had suicidal ideation one or two years ago but 
not currently.  

The Veteran was afforded a VA examination during December 2009.  
The examiner indicated that the Veteran was almost totally 
socially isolated and had limited phone contact with his three 
adult sons and sister; had only one friend; was unable to sustain 
personal relationships with women due to intense anxiety, 
irritability, and problems with trust and confiding.  The Veteran 
avoided crowds but enjoyed working and riding on his motorcycle 
and watching television.  The examiner indicated that since the 
Veteran's last examination, he had gotten into several 
altercations with those who had offended him.  The examiner 
stated that the Veteran had regular suicidal ideation.  The 
Veteran's general appearance was clean, neatly groomed, and 
casually dressed; psychomotor activity was fatigued and tense; 
speech was spontaneous, loud, clear and coherent; his attitude 
toward the examiner was cooperative, attentive, irritable, 
aggressive, guarded and sarcastic; affect was constricted and 
angry; mood was anxious, agitated and dysphoric; attention was 
intact but the Veteran was too upset to complete reverse 
calculations and spelling; orientation was intact to person, time 
and place; thought processes were unremarkable; thought content 
was with paranoid ideation; there were no delusions; the Veteran 
understood the outcome of his behavior; intelligence was average; 
and the Veteran understood he had a problem.  The Veteran slept 
three or four hours a night with recurrent combat nightmares.  
The Veteran had no hallucinations.  The Veteran had inappropriate 
behavior in that he was verbally aggressive and physically 
threatening when upset over little things.  The Veteran's impulse 
control was poor.  The Veteran did not interpret proverbs 
appropriately as his interpretations were concrete and self-
referential.  The Veteran had obsessive/ritualistic behavior in 
that he checked the security of his home several times a night.  
The Veteran did not have panic attacks but did have homicidal 
thoughts and fantasies without a plan.  The Veteran's memory was 
described as normal.  The examiner indicated that the Veteran had 
total occupational and social impairment due to his PTSD.  His 
GAF score was reported as a 43.      

Based on the evidence of record, the Board finds that the 
preponderance of the evidence establishes that the social and 
occupational impairment from the Veteran's PTSD prior to his 
hospitalization on January 9, 2008, most nearly approximated 
deficiencies in most areas, as required for a 70 percent rating.  
The Board notes in this regard that the Veteran's PTSD was 
manifested during this period by suicidal ideation, near-
continuous depression, impaired impulse control, difficulty in 
adapting to stressful relationships and other symptoms resulting 
in deficiencies in most areas.  During this period he did not 
manifest any of the symptoms associated with the criteria for a 
100 percent rating and he did maintain some social relationships 
and social activities.  Although he did not work in this period, 
the record reflects that he stopped working many years earlier 
due to physical disability rather than his PTSD.  Therefore, the 
Board concludes that a rating in excess of 70 percent is not 
warranted during the period prior to January 9, 2008.

The report of the Veteran's hospitalization in January and 
February 2008 evidences an increase in severity of the Veteran's 
PTSD.  Lay statements submitted in November 2008 also indicate 
that the Veteran's PTSD had increased in severity.  Moreover, the 
December 2009 VA examiner opined that the Veteran's PTSD is 
productive of total social and occupational impairment.  
Therefore, the Board concludes that a 100 percent rating is 
warranted for the disability beginning March 1, 2008 (the date 
the temporary total rating was decreased to 50 percent).



Extra-schedular Consideration

With respect to the period prior to the period prior to January 
9, 2008, the Board has also considered whether this case should 
be referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2009).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his PTSD and that the 
manifestations of the disability during the period prior to 
January 9, 2008, were consistent with those contemplated by the 
schedular criteria.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is not in 
order.


ORDER

The Board having determined that the Veteran's PTSD warrants a 70 
percent rating, but not higher, during the initial rating period 
prior to January 9, 2008, and a 100 percent disability rating 
beginning March 1, 2008, the benefit sought on appeal is granted 
to this extent and subject to the criteria applicable to the 
payment of monetary benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


